DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
This Office Action is in response to Amendments/Remarks filed on March 10, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0317078 A1 Chang et al. (“Chang”) in view of U.S. Patent No. 9,490,255 B1 to Edge et al. (“Edge”) and U.S. Patent Application Publication No. 2016/0013107 A1 Won et al. (“Won”).			As to claim 1, although Chang discloses a semiconductor device, comprising: a base substrate (50) having a PMOS region (50B) and an NMOS region (50A); an insulation layer (54) directly on the base substrate (50) and between the PMOS region (50B) and the NMOS region (50A); a plurality of gate structures formed on the base substrate (50), each of the plurality of gate structures including an interface layer (silicon oxide, 92, 96) formed on the base substrate (50), a high-K gate dielectric layer (high-k, 92, 96) formed directly on the interface layer (silicon oxide, 92, 96), and a metal layer (94, 98) formed over the high-K gate dielectric layer (high-k, 92, 96); an interlayer dielectric layer (88) covering side surfaces of each of the plurality of gate structures formed over the base substrate (50); sidewall spacers (80) formed directly between the interlayer dielectric layer (88) and the plurality of gate structures; and source/drain doping regions (82, 84) formed in the base substrate (50) at two sides of each of the plurality of gate structures, the source/drain doping regions (82, 84) being raised higher than the base substrate (50) and separated by the insulation layer (54) from adjacent source/drain regions (82, 84) corresponding to adjacent gate structure, wherein: a side surface of each of the sidewall spacers (80) away from a corresponding gate structure of the plurality of gate structures is aligned with an edge of a corresponding rd TiN) formed directly between the metal layer (63) and the cap layer (62) in the NMOS region (20) (See Fig. 1, Column 1, lines 14-26, Column 4, lines 47-67, Column 5, lines 1-19, Column 6, lines 56-67, Column 7, lines 1-67, Column 8, lines 1-23, Column 9, lines 43-67, Column 10, lines 1-45) (Notes: the openings are filled in the final product).			Further, Won does disclose a cap layer (80, 81) formed directly on the high-K gate dielectric layer (70, 71) and the metal layer (101, 102) formed over the cap layer (80, 81); the high-K gate dielectric layer (70, 71) contains additional oxygen ions (¶ 0058, ¶ 0065, ¶ 0066) diffused therein at a bottom portion thereof, wherein the oxygen ions are diffused to the high-K gate dielectric layer (70, 71) to reduce vacancies in the high-K gate dielectric layer (70, 71) by: forming an amorphous silicon layer on the cap layer covering a bottom portion of the cap layer and exposing a remaining portion of the cap layer; performing a first thermal annealing process and a second thermal annealing process sequentially on the cap layer and the high-K gate dielectric layer through the amorphous silicon layer to cause the oxygen ions to diffuse into the high-K gate As to claim 2, Chang in view of Edge and Won further discloses wherein: a thickness of the cap layer (52, 62/80, 81) is in a range of approximately 10Å-60Å (See Edge Column 7, lines 55-67, Column 8, lines 1-5, Column 10, lines 1-13).				As to claim 3, Chang in view of Edge and Won further discloses wherein: the cap layer (52, 62/80, 81) is made of TiN (See Chang ¶ 0052 and Won ¶ 0054, ¶ 0084, ¶ 0085).														As to claim 4, Chang in view of Edge and Won further discloses wherein: the cap layer (52, 62/80, 81) is formed on the high-K gate dielectric layer (high-k, 92, 96/51, 61/70, 71) in the opening (90/40, 41) and contains additional oxygen ions diffused therein at a bottom portion thereof (See Chang Fig. 17, Fig. 18, Edge Fig. 1, and Won ¶ 0054, ¶ 0057, ¶ 0065).											As to claim 5, Chang, Edge, and Won further disclose wherein: the high-K gate dielectric layer (high-k, 92, 96/51, 61/70, 71) is made of one of HfO2, HfSiO, HfSiON, 2, and AI2O3 (See Chang ¶ 0051, Edge Column 7, lines 29-35, and Won ¶ 0052).												As to claim 6, Chang in view of Won further discloses wherein: the interface layer (silicon oxide, 92, 96/60, 61) is formed between the high-K gate dielectric layer (high-k, 92, 96/70, 71) and the base substrate (50/divided substrate) (See Won Fig. 13, ¶ 0050).												As to claim 7, Chang and Won further disclose wherein: the interface layer (silicon oxide, 92, 96/60, 61) is made of a material including silicon oxide (See Chang ¶ 0051 and Won ¶ 0050).											As to claim 9, Chang further discloses wherein: the base substrate (50) includes a semiconductor substrate (50) and a plurality of fins (52, 56) formed on the semiconductor substrate (50); and the opening (90) exposes portions of side and top surfaces of the fins (52, 56) (See Fig. 9, Fig. 17, ¶ 0014, ¶ 0025, ¶ 0050).				As to claim 10, Chang in view of Won further discloses wherein: the interface layer (silicon oxide, 92, 96/60, 61) is further formed on the top and side surfaces of the fins (52, 56) exposed by the opening (90/40, 41) (See Chang Fig. 17, Fig. 18, ¶ 0050, ¶ 0051 and Won Fig. 13).	
	Further regarding the claims, the limitation “the high-K gate dielectric layer contains additional oxygen ions diffused therein at a bottom portion thereof, wherein the oxygen ions are diffused to the high-K gate dielectric layer to reduce vacancies in the high-K gate dielectric layer by: forming an amorphous silicon layer on the cap layer covering a bottom portion of the cap layer and exposing a remaining portion of the cap layer; performing a first thermal annealing process and a second thermal annealing In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).							The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).	

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection. 
Applicant's arguments filed on March 10, 2022 have been fully considered but they are not persuasive. Applicant argues “the epitaxial source/drain regions 82 and 84 (alleged as the source/drain doping regions) is not separated by an insulation layer from adjacent epitaxial source/drain regions 82 and 84.” This is not found persuasive because [0025] of Chang clearly teaches the isolation regions/insulation layer 54 are formed between adjacent fins 52/56 and FIG. 18 clearly shows the isolation regions/insulation layer 54 separate the epitaxial source/drain regions 82 and 84.
Further regarding arguments directed to Edge, it is noted that Edge clearly shows the inter level dielectric layer 71 is between and separates the source/drain regions 57.

Conclusion
Prior art made of record is considered pertinent to Applicant’s invention: Liang et al. (US 2017/0025536 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/DAVID CHEN/Primary Examiner, Art Unit 2815